Spojtord, J.
The case comes up on a bill of exceptions to the ruling of the court below. The Judge refused to receive evidence that the property described in the demand and assessment rolls, had been alienated by the defendant previous to the assessment.
Under the pleadings, the court did not err. The answer, after setting up various dilatory exceptions, merely stated that, should the exceptions be overruled, “ the respondent pleads a general denial, and especially the ownership of the property taxed.”
Such a vague and loose averment as this, did not authorize the admission of the evidence proposed. The defendant should have alleged specifically what were the errors he complained of in the assessment roll, and that he had, without avail, resorted to the means afforded him by law to correct such errors, or at least, allege a sufficient reason for having failed to do so.
Judgment affirmed.